TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Mattie Mitchell,                           ) Docket No. 2016-08-1131
as representative for the Estate of        )
Michael Mitchell                           ) State File No. 92588-2015
                                           )
v.                                         )
                                           )
Bunge North America, et al.                )
                                           )
                                           )
Appeal from the Court of Workers’          )
Compensation Claims                        )
Deana C. Seymour, Judge                    )

                   Vacated and Remanded – Filed February 7, 2018

In this claim for death benefits, the employee’s surviving spouse asserted that the
employee’s heart attack arose primarily out of and in the course and scope of his
employment. The employer filed a motion for summary judgment, asserting the
surviving spouse could not “establish that the heart attack arose primarily from [the]
employment considering all factors.” In response, the surviving spouse submitted expert
medical opinions from two physicians, as well as deposition testimony from multiple
other witnesses. The trial court denied the employer’s motion for summary judgment,
concluding there were genuine issues of material fact “regarding each theory raised by
[the surviving spouse].” Upon careful consideration of the record, we conclude the trial
court did not sufficiently state the legal grounds for its decision to deny the motion
consistent with the requirements of Rule 56.04 of the Tennessee Rules of Civil
Procedure. We therefore vacate the order and remand the case for additional findings by
the trial court.

Judge Timothy W. Conner delivered the opinion of the Appeals Board in which Judge
Marshall L. Davidson, III, and Judge David F. Hensley joined.

S. Newton Anderson, Memphis, Tennessee, for the employer-appellant, Bunge North
America

Julian T. Bolton, Memphis, Tennessee, for the employee-appellee, Mattie Mitchell, as
representative for the Estate of Michael Mitchell


                                           1
                               Factual and Procedural Background

        Michael Earl Mitchell (”Employee”) worked for thirty-four years at Bunge North
America (“Employer”), an agricultural business. 1 He spent approximately ten years prior
to his death working as a superintendent. During harvest season, Employee was required
to work longer hours, sometimes twelve hours a day, seven days a week. On November
1, 2015, while at work in the “scale office,” Employee suffered a fatal heart attack. The
parties dispute the extent, duration, and intensity of Employee’s physical activities on the
day of his heart attack. Employer maintained that Employee did not engage in any
strenuous activity on the day of the heart attack, but had “an easy laid back day.” The
surviving spouse responded that Employee was “the only superintendent on site” that day
and he had been “all over the place that day.” She further alleged that Employee was
“really stressed out” about a computer program he was having difficulty learning.

       Following Employee’s death, the surviving spouse requested a private autopsy to
verify the cause of death. The autopsy findings of Dr. Thomas Deering indicated
Employee had suffered from “extensive cardiac disease with prior stent placement,” as
well as “hypertension and a remote muscle injury of the thigh.” Dr. Deering also found
evidence of aortic atherosclerosis and “pulmonary edema of the lungs,” which he
associated with the heart disease. Employee also suffered from mild pulmonary
emphysema. The autopsy did not reveal a work-related lung disease. Dr. Deering
concluded that “the cause of death is atherosclerotic and hypertensive cardiovascular
disease.” He further noted that “[c]ontributing to the death is pulmonary emphysema”
and that “the manner of death is natural.”

        Employee also obtained expert medical opinions from two board-certified
cardiologists, Dr. Joseph Weinstein and Dr. Jesse McGhee. Dr. Weinstein, Employee’s
treating cardiologist prior to his death, performed a records review. In his June 14, 2017
report, Dr. Weinstein noted “increased workload” and “stress in the workplace,” and he
concluded that “because his death occurred at work, his myocardial infarction and
subsequent death were work related.” In his subsequent deposition, Dr. Weinstein opined
that stress “increases your blood pressure” and “can lead to something called plaque
rupture, which we feel in the majority of instances is how a heart attack occurs.”

       On cross-examination, Dr. Weinstein admitted that Employee suffered from a
number of pre-existing medical conditions unrelated to his work, including obesity, a
history of tobacco use, coronary atherosclerosis, left ventricular dysfunction, and
hyperlipidemia. When asked about work-related stressors, Dr. Weinstein testified that he
would describe those as “contributing” but not necessarily “precipitating” causes of

1
  There was no in-person evidentiary hearing in this case. We have gleaned the facts from multiple
statements of undisputed facts filed by the parties, deposition transcripts, pleadings, exhibits, and the trial
court’s order.
                                                      2
Employee’s heart attack. Finally, Dr. Weinstein admitted he was unaware of any “acute
sudden or unexpected event” on the day of the heart attack.

       Employee then submitted the expert medical opinion of Dr. McGee, who also
performed a records review. In his November 8, 2016 report, Dr. McGee described
Employee’s physical stress and environmental conditions at work as “a primary
contributor” to his death. In his deposition, Dr. McGee noted that Employee suffered
from “physical and emotional stress on his job.” He also opined that this work-related
stress was a “significant contributing factor” to the heart attack. He testified that
“[s]omething happened that stressed him out, and when you become stressed, your heart
rate and your blood pressure can go up and that certainly can contribute to a plaque
rupture.” This led to his conclusion that “[Employee’s] physical, environmental, and
emotional stress related to his employment over time contributed [to] and aggravated his
coronary atherosclerotic heart disease.”

       On cross-examination, Dr. McGee admitted it was not possible to tell from the
autopsy findings whether Employee’s heart attack was caused by acute or chronic factors.
He further admitted he was unaware of any specific acute event that occurred on the day
of Employee’s death. Finally, he agreed that when he described in his report Employee’s
physical stress and environmental conditions at work as “a primary contributor” to his
death, he was referring to “long term exposure . . . over years” to such conditions, and not
any acute event.

        Employer filed a motion for summary judgment and relied, in part, on the expert
medical opinion of Dr. Keith Anderson. In Dr. Anderson’s May 8, 2017 report, he
concluded that “exposure to grain dust” and “emotional stress” at work “did not
contribute to the development of atherosclerotic heart disease or the progression of this
disease.” He further opined that “there is no relationship between grain dust exposure or
between chronic work stress and his myocardial infarction.” Because there was “no
identifiable activity preceding this event which could be identified as a trigger for his
myocardial infarction,” Dr. Anderson concluded that “[t]o a reasonable degree of medical
certainty, [Employee’s] employment had no causal relationship to his death.”

       In its order denying Employer’s motion for summary judgment, the trial court
noted three distinct theories posited by the surviving spouse as the cause of Employee’s
heart attack and death: (1) work-related exertion; (2) inhalation exposure to grain dust;
and (3) work-related stress. The trial court reviewed lay testimony concerning
Employee’s physical activities in the days before his heart attack and commented that the
medical experts offered differing opinions as to the cause of Employee’s heart attack and
death. The trial court then concluded there were “genuine issues of material fact
regarding each theory raised by [the surviving spouse]” and determined “summary
judgment is improper at this time.” Employer has appealed.


                                             3
                                  Standard of Review

       The standard we apply in reviewing a trial court’s decision presumes that the
court’s factual findings are correct unless the preponderance of the evidence is otherwise.
See Tenn. Code Ann. § 50-6-239(c)(7) (2017). When the trial judge has had the
opportunity to observe a witness’s demeanor and to hear in-court testimony, we give
considerable deference to factual findings made by the trial court. Madden v. Holland
Grp. of Tenn., Inc., 277 S.W.3d 896, 898 (Tenn. 2009). However, “[n]o similar
deference need be afforded the trial court’s findings based upon documentary evidence.”
Goodman v. Schwarz Paper Co., No. W2016-02594-SC-R3-WC, 2018 Tenn. LEXIS 8, at
*6 (Tenn. Workers’ Comp. Panel Jan. 18, 2018). Similarly, the interpretation and
application of statutes and regulations are questions of law that are reviewed de novo with
no presumption of correctness afforded the trial court’s conclusions. See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn. 2013). We are
also mindful of our obligation to construe the workers’ compensation statutes “fairly,
impartially, and in accordance with basic principles of statutory construction” and in a
way that does not favor either the employee or the employer. Tenn. Code Ann. § 50-6-
116 (2017). Finally, a trial court’s ruling on a motion for summary judgment is reviewed
de novo with no presumption of correctness. Wallis v. Brainerd Baptist Church, 509
S.W.3d 886, 895 (Tenn. 2016) (“[W]e make a fresh determination of whether the
requirements of Rule 56 of the Tennessee Rules of Civil Procedure have been satisfied.”).

                                        Analysis

       The Workers’ Compensation Law defines “injury” and “personal injury” to mean
“an injury by accident, a mental injury, occupational disease including diseases of the
heart, lung and hypertension, . . . arising primarily out of and in the course and scope of
employment, that causes death, disablement, or the need for medical treatment of the
employee.” Tenn. Code Ann. § 50-6-102(14) (2017) (emphasis added). An injury arises
primarily out of and in the course and scope of employment “only if it has been shown by
a preponderance of the evidence that the employment contributed more than fifty percent
(50%) in causing the injury, considering all causes.” Tenn. Code Ann. § 50-6-
102(14)(B). Further, “[a]n injury causes death, disablement or the need for medical
treatment only if it has been shown to a reasonable degree of medical certainty that it
contributed more than fifty percent (50%) in causing the death, disablement or need for
medical treatment, considering all causes.” Tenn. Code Ann. § 50-6-102(14)(C).
“‘Shown to a reasonable degree of medical certainty’ means that, in the opinion of the
physician, it is more likely than not considering all causes, as opposed to speculation or
possibility.” Tenn. Code Ann. § 50-6-102(14)(D).

       When a party who does not bear the burden of proof at trial files a motion for
summary judgment, it must do one of two things to prevail on its motion: (1) “[s]ubmit[]
affirmative evidence that negates an essential element of the nonmoving party’s claim” or

                                            4
(2) “[d]emonstrate[] to the court that the nonmoving party’s evidence is insufficient to
establish an essential element of the nonmoving party’s claim.” Tenn. Code Ann. § 20-
16-101 (2017); see also Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d
235, 264 (Tenn. 2015). If the moving party is successful in meeting this initial burden of
production, the nonmoving party must then establish that the record contains specific
facts upon which a trier of fact could base a decision in that party’s favor. Rye, 477
S.W.3d at 265. Summary judgment is appropriate “if the pleadings, depositions, answers
to interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” Tenn. R. Civ. P. 56.04. In considering such a motion,
“[t]he trial court shall state the legal grounds upon which the court denies or grants the
motion, which shall be included in the order reflecting the court’s ruling.” Id.

        Before addressing the merits of this appeal and the trial court’s decision to deny
Employer’s motion for summary judgment, we must consider whether the trial judge’s
order met the requirements of Rule 56.04. This issue was addressed by the Tennessee
Supreme Court in Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303 (Tenn. 2014). In
Smith, a healthcare liability case, the trial court granted the defendant’s motions for
summary judgment at the conclusion of a hearing and directed “the [d]efendant to
prepare the order and establish the rationale for the [c]ourt’s ruling in quite specific
detail.” Id. at 311. On appeal, the Supreme Court addressed a trial court’s obligations
when ruling on a motion for summary judgment in light of the most recent amendments
to Rule 56:

       The changes to Tenn. R. Civ. P. 56.04 were intended to address two
       concerns. First, they reflect the growing awareness of both the Advisory
       Commission and this Court that explanations of the basis for judicial
       decisions promote respect for and acceptance of not only the particular
       decision but also for the legal system. Second, skeletal orders containing
       no explanation of the reasons for granting [or denying] the summary
       judgment were complicating the ability of the appellate courts to review the
       trial court’s decision. See, e.g., Church v. Perales, 39 S.W.3d 149, 157
       (Tenn. Ct. App. 2000) (noting that skeletal orders lacking a statement of
       grounds required appellate courts to “perform the equivalent of an
       archeological dig [to] endeavor to reconstruct the probable basis for the
       [trial] court’s decision”).
Id. at 313-14 (alterations in original). The Court then concluded, “in the future, the
resolution of issues relating to a trial court’s compliance or lack of compliance with
Tenn. R. Civ. P. 56.04 should also take into consideration the fundamental importance of
assuring that a trial court’s decision either to grant or deny a summary judgment is
adequately explained . . . .” Id. at 314.


                                             5
        This directive from the Supreme Court was applied in Potter’s Shopping Center,
Inc. v. Szekely, 461 S.W.3d 68 (Tenn. Ct. App. 2014). In Potter’s Shopping Center, a
construction contract case, the trial court granted the plaintiff’s motion for summary
judgment as to the issue of liability, but denied the motion as to the issue of damages. Id.
at 70. On appeal, the Court of Appeals analyzed the Supreme Court’s decision in Smith
and concluded as follows with respect to the trial court’s order in response to the motion
for summary judgment:

       The order does not state the legal grounds for the grant of summary
       judgment. The trial court did not recite any evidence or argument it
       considered in making the decision to grant summary judgment. This
       practice does not comply with Rule 56.04. . . . The parties’ summary
       judgment filings indicate the existence of several disputed facts. . . . We
       cannot, based on the record before us, determine whether the trial court
       found these disputes immaterial to [the] unjust enrichment claim.
Id. at 72. As a result, the Court of Appeals vacated the grant of partial summary judgment
and remanded the case. Id.

        In the present case, the trial court’s order denying the motion for summary
judgment summarized the facts of the case, the respective positions of the parties, and the
opinions expressed by the experts. In its ruling, however, the trial court merely stated,
“[t]he Court finds genuine issues of material fact regarding each theory raised by [the
surviving spouse] and holds summary judgment is improper at this time.” We conclude
this statement is insufficient to meet the requirements of Rule 56.04, especially in light of
the Supreme Court’s admonitions in Smith. The order does not identify any particular
disputed facts the court found to be material to the distinctly different theories asserted by
the surviving spouse, nor does it explain a legal basis for its decision to deny the motion,
leaving it up to the parties and to us to infer the basis for the court’s determination. As
such, we vacate the trial court’s order and remand the case for additional findings
supporting its decision in accordance with Rule 56.04.

                                        Conclusion

       In light of the foregoing, the trial court’s order is vacated and the case is remanded
for additional findings based upon the motion previously filed and argued.




                                             6
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD


Mattie Mitchell,                                           )   Docket No.   2016-08-1131
as representative for the Estate of                        )
Michael Mitchell                                           )   State File No. 92588-2015
                                                           )
v.                                                         )
                                                           )
Bunge North America, et al.                                )

                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 7th day of February, 2018.
 Name                    Certified   First   Class   Via   Fax      Via     Email Address
                         Mail        Mail            Fax   Number   Email

 Julian T. Bolton                                                     X     bolllaw@aol.com
 S. Newton Anderson                                                   X     sna@spicerfirm.com
 Deana C. Seymour,                                                    X     Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                  X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                  X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov